DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, it is unclear what is included by the meaning of the limitation “relaying the diamond polarization to nuclear spins to one of a surrounding solid of fluid”. In particular, it is unclear what is required by relaying polarization to a nuclear spin to a solid or fluid. It is unclear if the nuclear spin is a spin of the solid or fluid or if a nuclear spin transfers into a solid of fluid. As such, the claim is indefinite. Claims 2-12 are rejected for their dependence on Claim 1. For purposes of examination, the examiner will interpret the limitation as meaning the polarization effect achieved on the diamond particles is thereby transferred to the nuclei of the surrounding solid or fluid. 
	Further regarding Claim 1, the term “sweeping microwave” is indefinite, as it is unclear what is required by “sweeping”. The term has many interpretations. The term could require a microwave source to direct its energy towards a moving target, moving a microwave source over a stationary target, or a certain change in microwave frequencies over time directed at a target. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jelezko et al (WO2016188557A1), referred to herein as ‘Jelezko’.
	Regarding Claim 1, Jelezko discloses a method for hyperpolarization of a polarization structure that is preferably a diamond (Page 8, The polarization structure). Further, Jelezko discloses polarization of the polarization structure using laser irradiation (Page 11, Polarisation of the polarisation structure’s electron spins). This reads on Claim 1, in which a method of hyperpolarizing diamond particles, comprising applying a laser to a sample of the diamond particles is disclosed. Further, Jelezko discloses the use of a microwave sweep to enable polarization transfer (Page 18, Polarisation via polarisation structure composed of randomly oriented nanoparticles). This reads on Claim 1, in which irradiating the diamond particles with a sweeping microwave to cause diamond polarization is disclosed. Further, Jelezko discloses the use of nuclear magnetic resonance (NMR) in detecting 13C particles (Page 22, Further preferred features and applications of the invention). This reads on Claim 1, in which shuttling the diamond particles through a magnetic field to detect 13C nuclei in the diamond particles is disclosed. Further, Jelezko discloses that the thus obtained polarisation can be transferred to the nearby nuclear spins of the particles (Page 21, Further preferred features and applications of the invention). This reads on Claim 1, in which relaying the diamond polarization to nuclear spins to one of a surrounding solid or fluid is disclosed.
	Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jelezko discloses performing the process above at room temperature (Page 22, Further preferred features and applications of the invention), in which diamond is a solid (or “frozen”).
	Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jelezko discloses electron spins in the polarisation structure are polarised by means of optical pumping (Page 11, Polarisation of the polarisation structure's electron spins).
	Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jelezko discloses a cubical volume of over 1 μm3 can be polarised (i.e. optically pumped) within only a few minutes (Page 7, Hyperpolarisation of the nuclear spins in moving particles).
	Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jelezko discloses the laser to be in a shielded volume in Figure 1.
	Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jelezko discloses the use of a dry diamond pillar as a polarization structure in Figure 6c.
	Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jelezko discloses the use of nanoparticles suspended in a solution as a polarization structure in Figure 6c.
	Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, Jelezko discloses the magnetic flux density of the external magnetic field is preferably smaller than 1 T. 
Regarding Claim 9, the prior art discloses the limitations of Claim 1 as shown above. Further, Jelezko discloses sweeping the microwaves at discrete frequencies and varying strength, which is considered a ramp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jelezko et al (WO2016188557A1), referred to herein as ‘Jelezko’ in view of Cloutier et al (USPN 8,085,097) referred to herein as Cloutier.
Regarding Claims 10 and 11, the prior art discloses the limitations of Claim 1 as shown above. Further, while Jelezko does disclose the use of a ramp in the microwave sweep as discussed above, it does not disclose specific types of ramps, such as low-to-high or high-to-low ramps.
Cloutier discloses methods of integrated ramp and sweep frequencies (Col 1, lines 14-15) useful in laboratory equipment (Col 4, lines 56-59). Further, Cloutier discloses ramps such as low-to-high and high-to-low ramps (Figure 2).
Given this, one of ordinary skill in the art would find it obvious to combine the microwave sweeping as disclosed by Jelezko with the ramps as disclosed by Cloutier, as it would have been obvious to look to Cloutier for guidance on proper heating parameters in order to effectively hyperpolarize the diamond particles. 
Regarding Claim 12, the prior art discloses the limitations of Claim 1 as shown above.  Further, Cloutier discloses a figure in which an up ramp is followed by a down ramp which is followed by another up ramp, which is considered a cascade of ramps.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736